SMITH, P. J.
Under Gen. Code 2667, 2669, 2670 and 2671 relating to actions by treasurers of counties for recovery of unpaid taxes or assessments, the court- is of the opinion that the owner or owners of the real estate ordered sold to enforce the lien of such taxes or assessments may redeem the same at any time before the confirmation of the sale thereof.
The record in the above case discloses that before confirmation of the sale to plaintiffs in error of the real estate described in the petition, the court allowed the owners to redeem the same upon the payment of all liens for taxes, assessments, penalties, etc., due.
We find no error in the court overruling the motion of the purchasers to confirm the sale to them, and the judgment therefore will be affirmed.
Swing and Jones, JJ., concur.